Citation Nr: 9931004	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  92-20 386	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for lumbosacral 
sprain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1961.

This matter came before the Board of Veterans Appeals (Board) 
from a November 1991 decision by the Department of Veterans 
Affairs (VA)  Regional Office (RO) in Los Angeles, 
California.  A notice of disagreement was received in 
December 1991.  The statement of the case was issued in March 
1992.  A substantive appeal was received in April 1992.  A 
personal hearing was held at the RO in August 1992.  In 
October 1994, the Board remanded this case to the RO for 
further development.  

During the course of this appeal, the veteran's claims folder 
was transferred to the RO in Waco, Texas.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not 
establish that the veteran currently suffers from a thoracic 
spine disorder related to service.

2.  The preponderance of the medical evidence does not 
establish that the veteran currently suffers from a cervical 
spine disorder related to service.

3.  The veteran's low back sprain is primarily manifested by 
some pain on motion, which approximates moderate limitation 
of motion.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a thoracic spine 
disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
1991).

2.  Entitlement to service connection for a cervical spine 
disorder is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 
1991).

3.  The criteria for an evaluation of 20 percent, but no 
higher, for the veteran's service connected low back sprain 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Codes 5292 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims of entitlement to service connection for a thoracic 
and cervical spine disorders are well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); King 
v. Brown, 5 Vet.App. 19, 21 (1993) (the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded).  With respect to these claims, all relevant 
evidence has been fully developed and, therefore, the VA's 
duty to assist the veteran has been satisfied.  Id.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active military duty.  38 U.S.C.A. § 1131 (West 1991).  If 
arthritis becomes manifest to a compensable degree within one 
year of active service it shall be considered to have been 
incurred in that period of active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.309 
(1998).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The veteran contends that service connection is warranted for 
thoracic and cervical spine disabilities.  Essentially, he 
contends that these disabilities resulted from injuries 
sustained in service when he was involved in a motor vehicle 
accident.  In this regard, a review of the veteran's service 
medical records reflects that on the evening of February 6, 
1961, he a passenger in a military vehicle that overturned, 
and that as a result, the veteran was hospitalized on 
February 7, 1961 with a strain about the lumbosacral region.  
Contusions and abrasions healed well, and examination was 
within normal limits when the veteran was discharged to duty 
on February 10, 1961.  The veteran was not treated for 
injuries to the cervical or thoracic spine regions of the 
back, and on discharge (from service) examination dated in 
March 1961, his spine was found to be normal.  There is no 
indication that the veteran was ever treated for or 
complained of a cervical or thoracic spine disability while 
in service.  

Post service medical evidence of record includes VA and 
private medical records.  During an August 1966 VA 
examination, the veteran complained of low back pain, and it 
was noted that his neck was unrestricted and symptom free, 
and that his back was normal with no restrictions.  It was 
also noted that the extremes of spinal movements produced 
discomfort in the low back.  

X-rays of the veteran's back taken at a VA facility in April 
1971 revealed minimal lipping at the margins of the lower 
vertebral bodies due to spondylosis.  A VA orthopedic 
examination conducted at that time revealed a low back 
disability but the report of this examination made no mention 
of a thoracic or cervical spine disorder.  

Another VA orthopedic examination was accomplished in August 
1987, the report of which indicates that cervical spine range 
of motion was within normal limits at the time, and that X-
rays taken in conjunction with the examination showed 
moderate disc narrowing at the C5-6 level with slight 
hypertrophic changes.  X-rays also showed that the lordotic 
curvature of the cervical spine was maintained, and there was 
no cervical rib present.  The relevant diagnosis noted in the 
examination report was a history of cervical injury with 
degenerative joint disease, no neurological findings at the 
present time.  

In a November 1989 letter, E. Eugene Orlowsky, D.C. indicated 
that the veteran had been under his care since August 1989 
for a chronic spinal condition.  He noted that the veteran 
gave a history of suffering from chronic neck symptomatology 
since being involved in the 1961 inservice accident, and also 
noted that the veteran was involved in a motor vehicle 
accident in February 1989.  Mr. Orlowsky also noted that at 
the time of the veteran's initial visit, his complaints 
included neck pain, and that physical examination and X-rays 
showed revealed chronic cervical and thoracic myofibrositis, 
complicated by degenerative changes.  

In a March 1990 letter, Dr. Orlowsky indicated that the 
veteran had suffered chronic symptomatology since the 
inservice accident, and that symptoms were exacerbated by the 
February 1989 accident.  He noted that upon the veteran's 
initial visit in August 1989, he complained of neck and upper 
back pain, and that X-rays showed a reversal of the cervical 
lordosis with degenerative changes at the C5-6 and C6-7 
levels, increased thoracic kyphosis with early degenerative 
spondylosis throughout the lower thoracic spine, and that the 
entire spine was listing to the right of the gravity line 
with lateralisthesis subluxations noted at T3, T6, T8, as 
well as retrolisthesis subluxations at C5 and C6.  

Based on the veteran's history, symptomatology, clinical 
examination, and radiographic findings, Dr. Orlowsky 
diagnosed the veteran with post traumatic myofascial pain 
syndrome of the cervico-thoracic spine, subluxations, and 
underlying degenerative changes of the cervico-thoracic 
spine.  He commented that as a result of the motor vehicle 
accident in February 1989, the veteran suffered soft tissue 
injuries to the cervico-thoracic area of his spine, and that 
his condition was complicated by the fact that the veteran 
previously injured his back in 1961 and as a result had post 
traumatic arthritic changes throughout the cervico-thoracic 
spine. 

In a September 1991 letter, Dr. Orlowsky reiterated that the 
veteran had been under his care since August 1989, and noted 
that he has suffered from chronic neck and back 
symptomatology since the inservice motor vehicle accident (a 
similar statement was made in a follow up letter dated in 
April 1992). 

During an August 1992 RO hearing, the veteran testified that 
subsequent to the April 1961 accident, he complained of 
cervical thoracic spine pain, and that he could not explain 
why these complaints were not documented in his service 
medical records.  He noted that he sought treatment from VA 
in 1966 for, among other things, neck and back aches.  

A VA record dated in December 1994 reveals that X-rays of the 
veteran's cervical spine showed narrowing of the C5-6 
interspace consistent with degenerative disc disease.  A VA 
examination was accomplished in March 1995, the report of 
which indicates that the veteran gave a history of neck pain 
since the 1961 accident.  Physical examination of the 
veteran's back revealed that he stood at a list to the right 
and that he had a moderate degree of dorsal round back.  
Further, he appeared to have dorsal scoliosis, and 
examination of the neck showed a full range of motion, both 
in rotation, flexion, and extension.  

The examiner noted that X-rays (the reports of which are of 
record) showed moderate narrowing of the C5-6 intervertebral 
disc space with anterior and posterior osteophytes adjacent 
to this space, and mild to moderate encroachment on the 
neurofomen at this level.  It was further noted that X-rays 
of the dorsal spine showed no evidence of definite bony 
injury but did show a minor degree of anterior wedging of the 
mid dorsal vertebra which produced the dorsal round back.  As 
a result of this examination, the veteran was diagnosed with 
a "[h]istory of cervical sprain and probable back injury in 
a vehicle accident in February [1961]."  The examiner opined 
that "[g]iven the history of the accident, that is, being 
thrown out of a vehicle and landing on his head with a 
compressive axial force on his spine, he may well have 
incurred a mild compression fracture of the vertebral body of 
L3 at that time...He has no real impairment of function in his 
cervical spine or neck."

In an April 1996 letter, Dr. Orlowsky noted that he saw the 
veteran in January 1992 and that the veteran complained of 
flare-ups of neck and upper back pain.  He noted that on 
examination, the veteran had spasm and tenderness from the 
middle cervical to upper thoracic spine with tenderness noted 
in the mid-cervical area at C5-6.  Range of motion was 
decreased in right and left rotation 66 and 55 degrees 
respectively.  The veteran was diagnosed at the time with 
exacerbation of cervical thoracic myofibrositis, and it was 
noted that he had underlying cervical spondylosis.  

Another VA examination was accomplished in January 1997, the 
report of which indicates that the veteran gave a history of 
continuous pain about the neck and dorsal spine since the 
1961 accident.  On examination, the veteran stood in good 
overall alignment, and was found to have moderate kyphosis in 
the dorsal area.  Range of motion studies revealed that the 
veteran could rotate his neck 70 degrees bilaterally.  The 
examiner noted that X-rays taken in conjunction with this 
examination (the reports of which are of record) showed 
degenerative changes of the cervical, thoracic, and lumbar 
spine, and opined that there was no special causative 
relationship between the remote lumbosacral sprain and the 
degenerative changes.  The examiner also noted that the 
service injury was not singularly important in the 
development of the degenerative changes.  

When this case came before the Board in March 1999, it was 
sent out for a Veteran's Health Administration (VHA) opinion.  
The questions asked included the following:

Does the veteran have a cervical and thoracic spine disorder 
?  If so, what is the diagnosis(es) ?  If the veteran has a 
cervical spine disorder, is it as likely as not due to 
service or any occurrence therein ?  If the veteran has a 
thoracic spine disorder, is it as likely as not due to 
service or any occurrence therein ?

In March 1999, a response was received from a VA medical 
specialist.  He noted that he reviewed the claims folder and 
determined that the veteran has a neck disorder manifested by 
degenerative changes of the cervical spine, and his 
impression was that the veteran had a severe accident while 
on active duty but did not sustain any particular damage to 
the skeletal system.  The examiner also noted that the 
veteran's complaints of cervical and thoracic spine strain 
have been complicated by the deterioration of the involved 
spine.  The examiner reviewed the service medical records and 
noted that he did not see any evidence of a thoracic spine 
disorder related to the 1961 motor vehicle accident.

When this case came back to the Board in May 1999, it was 
determined that the opinion provided by the examiner in March 
1999 did not answer the question posed concerning the claimed 
cervical spine disorder.  As such, the claims folder was 
again sent out for a VHA opinion, and the questions asked 
included the following:

Does the veteran have a cervical spine disorder ?  If so, 
what is the diagnosis ?  If the veteran has a cervical spine 
disorder, is it as likely as not due to service or any 
occurrence therein ?  

In June 1999, a response was received from another VA medical 
specialist.  He noted that he reviewed the claims folder, 
noting the reports of the inservice accident and that the 
veteran has given a history of developing neck and low back 
pain as a result of the accident.  He referred to the VA 
examination reports of record, and in response to the 
specific questions posed by the Board, initially noted that, 
based on the X-ray findings, the veteran had a cervical spine 
disorder characterized as cervical spondylosis with 
degenerative changes.  The examiner stated that such changes 
could occur with or without antecedent trauma, noting that if 
they were related to trauma, it would be expected that the 
individual would have a history of symptoms from the time of 
the trauma forward.  That said, he opined that, based on his 
review of prior evaluations and the lack of neck symptoms, it 
was unlikely that the veteran's current symptoms are due to 
any occurrence in service.  The examiner concluded the report 
by stating that the veteran suffers from a degenerative 
cervical spine disorder which does not appear to be directly 
related to his military service on the basis of the evidence 
presented in the claims folder.  

The evidence of record clearly demonstrates that the veteran 
did not incur an injury to his thoracic or cervical spine 
during service, including as a result of the February 1961 
accident and his claim that he did is not credible.  Further, 
there is no medical evidence of record that the veteran 
suffered from arthritis of the thoracic or cervical spine 
within a year of his separation from service.  

In weighing the evidence, the Board comes to the conclusion 
that, by a preponderance of the evidence, the veteran's 
thoracic and cervical spine disability spine disabilities did 
not result from the February 1961 accident nor are they 
otherwise related to service.  

As noted above, the contemporaneous records show that the 
veteran strained his low back as a result of the accident, 
was treated for a few days, and was discharged to duty.  None 
of the service medical records indicate that the veteran ever 
received treatment for a thoracic or cervical spine 
disability, and upon his separation from service, his spine 
was found to be normal. 

Regarding statements made by Dr. Orlowsky to the effect that 
the veteran has suffered from thoracic and cervical spine 
symptomatology since his inservice accident, it is pointed 
out that Dr. Orlowsky has only treated the veteran since 
August 1989, there is no evidence to substantiate this 
"opinion", and it is clear to the Board that it based on a  
history provided by the veteran regarding an in-service 
injury which history the Board has found is not credible.  As 
such, the Board finds such statements are speculative at 
best, and as such, fail to demonstrate that the veteran's 
current thoracic and cervical spine disorders are in any way 
related to his period of active duty service.  This 
"opinion" has little probative value.

As well, it is noted that the diagnosis rendered as a result 
of the March 1995 VA examination - a history of cervical 
sprain and probable back injury from the February 1961 
accident - was also based on the history given by the veteran 
which the Board has found is not credible, and in any event, 
the examiner went on to state that, given the nature of the 
accident the veteran may have sustained a low back injury (a 
mild compression fracture) at the time (i.e. the examiner did 
not comment regarding a mid or upper back injury).

On the other hand, the Board finds that the VA medical 
examiners' opinions dated in March and June 1999 have greater 
probative value as these examiners had the entire file to 
review, and did so extensively.  Collectively, the examiners 
essentially were of the opinion that it was unlikely that the 
veteran injured his thoracic and/or cervical spine in 
February 1961 or that his current disabilities are related to 
this accident, given the lack of contemporaneous evidence 
(service medical evidence) and lack of treatment from service 
up until August 1989, 

Finally, it is pointed out that the veteran's medical 
conclusions that his thoracic and cervical spine disorders 
are related to his service are not competent, as such 
assertions require medical knowledge.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Further, his contention that he 
complained of thoracic and cervical spine pain following the 
February 1961 accident and during the 1966 VA examination is 
unsubstantiated.

The Board points out that when after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such matter 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  However, in light of the above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a thoracic 
and cervical spine disorders.



II.  Entitlement to an increased rating for lumbosacral 
sprain, currently evaluated as 10 percent disabling.

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for an increased evaluation for his service-connected 
lumbosacral sprain is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy.  With respect to this claim, all 
relevant evidence has been fully developed and, therefore, 
the VA's duty to assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for a lumbosacral sprain by the RO in October 
1966, based on a review of the veteran's service records 
which showed, as discussed above, that on the evening of 
February 6, 1961, he a passenger in a military vehicle that 
overturned, and that as a result, was hospitalized on 
February 7, 1961 with a strain about the lumbosacral region.  
This decision was also based on the report of a 
contemporaneous VA examination report which indicated that 
the low back strain remained symptomatic.  Based on the 
findings documented in this report, a 10 percent evaluation 
was assigned for this disability.

The veteran filed a claim for an increased rating for his 
service-connected lumbosacral sprain in September 1991.  The 
relevant evidence of record includes VA examination reports 
and outpatient treatment records, private records, and the 
veteran's testimony given during the August 1992 hearing.  

In his September 1991 letter, Mr. Orlowsky also noted that 
the veteran experienced pain on dorsolumbar motion and that 
he has a lateral lean of the entire spine to the right.  He 
also noted that leg raising caused the veteran pain at 45 
degrees bilaterally.  In addition to diagnoses noted above, 
Mr. Orlowsky diagnosed the veteran with myofibrositis 
secondary to underlying degenerative disc disease of the 
lumbosacral spine.  In his April 1992 letter, Mr. Orlowsky 
indicated that he saw the veteran in January 1992 complaining 
of flare-ups and subjective back symptomatology.  In both 
letters, he gave his opinion that the veteran was 30 to 40 
percent disabled as opposed to 10 percent disabled due to his 
lumbar and/or cervical spine disabilities.

During the August 1992 hearing, the veteran testified that 
his low back tightens up when he bends, that he treats his 
low back pain was aspirin, and that he can rotate about 25 to 
30 degrees.  

The report of a November 1994 VA general examination 
indicates that the veteran reported intermediate back pain 
related to weather and lifting.  X-rays of the lumbosacral 
spine taken in December 1994 showed narrowing at the L3-4 
interspace, consistent with disc degeneration.  The bones, 
joints, and soft tissues were otherwise normal in appearance.  

During the March 1995 VA examination, the veteran also 
reported intermittent back pain.  Physical examination also 
revealed left lumbar scoliosis and that lateral bending of 
the lumbosacral spine was essentially normal in both 
directions.  On forward bending the veteran could come within 
one foot of touching the floor with his hands outstretched.  
X-rays showed a moderate anterior wedging of the vertebral 
body of L3 with compression of the superior table with loss 
of about 25 percent on the anterior height.  Marked narrowing 
of the intervertebral disc space between L3-4 was also noted, 
as was some lateral wedging of both the vertebral bodies of 
L3 and L4 which produced a localized scoliosis with the apex 
directed to the left at L3-4.  The diagnosis noted included 
that the veteran may have incurred a mild compression 
fracture of the vertebral body of L3 at the time of the 
February 1961 accident and that he appears to have a moderate 
impairment of back function due to arthritic changes.  

In his April 1996 letter, Mr. Orlowsky also indicated that 
the veteran suffered from underlying lumbar spondylosis.  
During the January 1997 VA examination, the veteran also 
indicated that his low back has bothered him since the 
February 1961 accident.  Physical examination also revealed 
that straight leg raising was free to 70 degrees bilaterally 
and that the veteran could heel to toe walk.  Range of motion 
studies showed that the veteran was able to flex his 
lumbosacral spine to 70 degrees, extend 20 degrees, and 
lateral flex 20 degrees bilaterally.  

The examiner's impression included that the veteran 
complained of pain when he reached the limits of motion 
described, and that pain could limit the veteran's functional 
ability during a flare-up or when the back is used 
repeatedly.  The examiner related that he did no think that 
the veteran's general mobility, strength, and fatigability 
were much affected.  Finally, X-rays taken in conjunction 
with this examination showed degenerative changes of the 
lumbar spine, and as noted above, the examiner opined that 
there was no special causative relationship between the 
remote lumbosacral sprain and the degenerative changes. 

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected lumbosacral 
sprain is not adequate, given the current symptomatology of 
this disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected low back disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999), which contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation under 
this code requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  

The Board notes that this disability could also be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1999).  Under this code, slight limitation of motion of 
the lumbar spine is rated at 10 percent.  A 20 percent rating 
is warranted for moderate limitation of motion of the lumbar 
spine. 

The Board also points out that United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, and 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's low back sprain is consistent with a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  Essentially, the Board finds that the pain 
associated with the limitation of motion demonstrated in the 
evidence discussed above (including the most recent VA 
examination report) approximates moderate limitation of 
motion with respect to the lumbar spine, and as such, 
warrants a 20 percent rating under this code.

In finding that the veteran's service connected low back 
disability warrants a 20 percent rating under Diagnostic Code 
5292, the Board notes that the evidence of record does not 
demonstrate that the veteran's low back sprain is manifested 
by a listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes, and abnormal mobility 
on forced motion have not been demonstrated, as would be 
necessary for a 40 percent disability evaluation under 
Diagnostic Code 5295 (i.e. for severe lumbosacral strain).  

As noted above, in this decision the Board has considered the 
pain associated with the veteran's low back sprain in rating 
this disability; however, the medical evidence does not 
demonstrate that pain on motion and other functional 
limitation associated with the low back disability is as such 
to warrant any more than a 20 percent evaluation under 
Diagnostic Code 5292 for limitation of lumbar spine motion.  
That said, the Board finds that the functional loss 
associated with the low back disability is appropriately 
reflected in the 20 percent evaluation assigned under 
Diagnostic Code 5292.


ORDER

Service connection for a thoracic spine disorder is denied.  

Service connection for a cervical spine disorder is denied. 

Entitlement to a 20 percent disability evaluation for the 
service-connected low back strain is granted.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

